Exhibit 10.9

 

EXECUTION VERSION

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
October 13, 2020 (the “Signing Date”), by and between JEFFREY R. TARR (the
“Executive”) and Churchill Capital Corp II, a Delaware corporation (the
“Company”).

 

W I T N E S S E T H:

 

WHEREAS, Software Luxembourg Holding S.A. and the Company are parties to that
certain merger agreement, dated as of October 12, 2020 (the “Merger Agreement”);

 

WHEREAS, it is the intent of the Executive and the Company that this Agreement
will become effective upon the closing of the transactions contemplated under
the Merger Agreement (“Closing”);

 

WHEREAS, subject to and conditioned upon the Closing, the Company wishes to
employ the Executive in the capacity of its Chief Executive Officer, effective
as of the Closing (such date, the “Start Date”); and

 

WHEREAS, the Executive is willing to accept such employment upon the terms and
conditions set forth below and is committed to remaining in the Company’s employ
upon the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows, effective upon the Closing; provided that, in the
event such Closing does not occur, the Company shall nevertheless honor and
satisfy the provisions of Sections 5(b), 17(j) and 17(k)(ii) hereof regardless
of the absence of an Employment Term, subject to Section 17(l) hereof:

 

1.            Term. The Company agrees to employ the Executive, and the
Executive agrees to remain in employment with the Company, from the Start Date
until the second anniversary of the Start Date (the “Initial Term”), unless
terminated earlier in accordance with Sections 6, 7, 8 or 9. Except with respect
to Sections 13 through 17, which survive as set forth therein, this Agreement
shall expire at the end of the Term, or, in the case of the Executive’s earlier
termination in accordance with Sections 6, 7, 8 or 9, when all obligations of
the parties hereunder have been satisfied. The Initial Term shall be
automatically extended for successive one (1) year periods (each such extension
term and the Initial Term, a “Term” and collectively, the “Employment Term”)
unless either party hereto gives notice of nonrenewal of the Term to the other
party no later than six (6) months prior to the expiration of the
then-applicable Term. Notwithstanding the foregoing, if the Closing does not
occur, the terms of this Agreement will be null and void ab initio.

 

2.            Duties and Scope of Employment.

 

(a)            Position. The Company agrees to employ the Executive in the
Denver, Colorado metropolitan area (the “Primary Work Location”) as its Chief
Executive Officer as of the Start Date. The Executive shall report to the
Company’s Board of Directors (the “Board”) and shall have the authority and
responsibilities customarily granted to the Chief Executive Officer. In
addition, during the Employment Term, the Executive shall serve as a member of
the Board, and shall, in consultation with the Board, reasonably lease and staff
an office in his Primary Work Location.

 





 

 

(b)            Obligations. During the Employment Term, the Executive shall
devote his full business efforts and time to the Company and its affiliates and
shall not render services to any other person or entity without the consent of
the Board. The foregoing, however, shall not preclude the Executive from
(i) serving on the boards of directors of not-for-profit entities, (ii) serving
on the boards of directors of up to two other corporations as the Board may
approve from time to time (including the board of directors of EchoStar
Corporation for so long as such directorship does not interfere or conflict with
the Executive’s responsibilities to the Company, provided, that any
determination regarding such interference or conflict shall be made in the
Company’s reasonable discretion, and upon a finding of any such interference or
conflict, the Executive agrees and acknowledges that he shall immediately resign
from such directorship), (iii) engaging in other civic, charitable, non-profit,
industry or trade associations, or religious activities (including periodic
speaking engagements which do not interfere or conflict with his
responsibilities to the Company) or (iv) devoting a reasonable amount of time to
his personal and family investments which do not interfere or conflict with his
responsibilities to the Company.

 

(c)            Termination and Offices Held. At the time that the Executive
ceases to be an employee of the Company and its affiliates, the Executive agrees
that he shall resign from any offices he holds with the Company and any
affiliates of the Company, including any boards of directors or boards of
managers positions held at the Company or any of its affiliates.

 

3.            Cash Compensation.

 

(a)            Base Salary. Effective as of the Start Date, the Company agrees
to pay the Executive, as compensation for his services as Chief Executive
Officer, a base salary at an annual rate of $750,000 (the “Base Salary”). The
Executive’s Base Salary shall be subject to required withholding taxes, shall be
subject to annual review by the Board, and shall not be decreased during the
Employment Term, provided that the foregoing prohibition shall not apply to
decreases in base salary that do not exceed 10% (individually or in the
aggregate) and that are applied uniformly to all senior managers of the Company.

 

(b)            Annual Incentive Compensation. With respect to each fiscal year
during the Employment Term beginning with the Company’s fiscal year 2021, the
Executive shall be eligible to receive an annual cash bonus (the “Annual Cash
Incentive”) based on performance objectives (for threshold, target and maximum)
established for each such fiscal year by the Compensation Committee of the Board
(the “Committee”) in consultation with the Executive. The Executive’s target
Annual Cash Incentive amount for each such fiscal year will be 100% of Base
Salary, and the maximum Annual Cash Incentive amount for each such fiscal year
will be 200% of Base Salary. Payment of any Annual Cash Incentive for any fiscal
year shall be made at the same time that bonuses are ordinarily paid to other
senior executives of the Company, subject to the Executive’s continued
employment through the date of payment.

 

4.            Equity Grant. Promptly but no more than thirty (30) days following
the Start Date, the Executive shall receive an award of 1,000,000 options (the
“Options”) in respect of Company common stock (a “Share”), with each such Option
to have an exercise price equal to the fair market value of a Share on the date
of grant. The Options will vest ratably on a quarterly basis over the four-year
period following the Start Date, subject to the Executive’s continued employment
through the applicable vesting date. Notwithstanding the foregoing, the Options
will vest in full upon a change in control (as such term is defined in the
definitive award document or applicable plan) or, if occurring earlier, upon the
Executive’s termination due to death or Disability (as defined below), which
Options shall remain exercisable for the one-year period following any such
termination; provided that upon the Executive’s termination without Cause (as
defined below) or for Good Reason (as defined below), vesting shall continue in
accordance with Section 9 below; and provided further that all Options (whether
vested or unvested) shall be immediately forfeited for no consideration upon a
termination for Cause.

 





 



 

In addition, promptly but no more than thirty (30) days following the Start
Date, the Executive shall receive an award of 2,000,000 restricted stock units
that will vest ratably on a quarterly basis over the three-year period following
the Start Date, subject to the Executive’s continued employment through the
applicable vesting date; provided, that, such restricted stock unit shall become
fully vested upon a change in control (as such term is defined in the definitive
award document or applicable plan) or, if occurring earlier, upon the
Executive’s termination due to death or Disability; provided further that upon
the Executive’s termination without Cause (as defined below) or for Good Reason
(as defined below), vesting shall continue in accordance with Section 9 below.

 

The definitive award agreements governing the Options and restricted stock units
granted pursuant to this Section 4 shall permit the Executive to satisfy payment
of any exercise price and/or withholding taxes, as applicable, through net
exercise (for Options) and net Share withholding (for Options and restricted
stock units).

 

5.             Employee Benefits and Expenses.

 

(a)            Benefits. During the Employment Term, the Executive shall be
entitled to participate in any health, welfare and other benefit plans, programs
or arrangements offered to other senior executives of the Company, subject in
each case to the generally applicable terms and conditions of the plan, program
or arrangement in question as in effect from time to time. During the Employment
Term, the Executive shall also be entitled to paid time off per calendar year,
subject to the Company’s vacation policy.

 

(b)            Business Expenses. During the Employment Term, the Executive
shall be authorized to incur necessary and reasonable travel, entertainment and
other business expenses in connection with his duties hereunder. The Company
shall reimburse the Executive for such expenses upon timely presentation of
appropriate documentation, all in accordance with the Company’s generally
applicable policies as applicable to the Executive, as in effect from time to
time.

 

6.             Involuntary Termination. The Company may terminate the
Executive’s employment for any reason, with or without Cause, including, but not
limited to, the reasons described below, by giving the Executive not less than
thirty (30) days’ advance notice in writing (in which event the Executive may
become entitled to the payments and benefits described in Section 9 or 10, as
applicable). The date of the Executive’s termination of employment from the
Company hereunder shall be referred to as the Executive’s “Termination Date.”

 

(a)            Termination for Cause. The Company may terminate the Executive’s
employment at any time for Cause. For all purposes under this Agreement, “Cause”
shall mean (i) a willful failure by the Executive to substantially perform his
duties hereunder, other than a failure resulting from the Executive’s complete
or partial incapacity due to physical or mental illness or impairment, (ii) a
willful act by the Executive which constitutes gross misconduct and which is
materially injurious to the Company, (iii) the Executive’s indictment of,
conviction of, or no contest plea to, an act of theft, fraud or embezzlement,
(iv) Executive’s commission of a felony; (v) Executive’s breach, which is
materially injurious to the Company, of any material Company policy, including,
without limitation, the Company’s sexual harassment policy or (vi) Executive’s
breach of any restrictive covenants which is materially injurious to the Company
to which he is bound pursuant to any agreement with the Company or its
affiliates, including the restrictive covenants set forth in Section 13 of this
Agreement (the “Restrictive Covenants”). No act, or failure to act, by the
Executive shall be considered “willful” unless committed (A) without good faith
and without a reasonable belief that the act or omission was in the Company’s
best interest or (B) with gross negligence. The Company’s notice of termination
shall specify the nature of the Cause, and, unless the willful failure or act
giving rise to such notice is not by its nature curable by the Executive, the
Executive shall have fifteen (15) days following such notice to cure such
failure or act, and, if so cured to the reasonable satisfaction of the Company,
such failure or act shall not constitute Cause hereunder.

 





 



 

(b)            Termination for Disability. The Company may terminate the
Executive’s employment for Disability. For all purposes under this Agreement,
“Disability” shall mean that the Executive, at the time notice is given, has
been unable to perform his duties under this Agreement for a period of not less
than six (6) consecutive months as a result of an illness or injury, as
determined for purposes of the Company’s long-term disability income insurance.
The Company’s notice of termination shall specify the nature of the Disability.

 

7.            Voluntary Termination. The Executive may terminate his employment
with the Company for any reason, including Good Reason, in which event the
Executive may become entitled to the payments and benefits described in
Section 9 or 10, as applicable, subject in the case of a Good Reason termination
to Executive’s compliance with the notice provisions set forth in this
Section 7. In connection with a voluntary termination, other than a termination
for Good Reason, the Executive shall give the Company not less than six
(6) months’ advance notice in writing. The Company may elect, in its sole
discretion, to waive such six (6) month advance written notice requirement. In
connection with a termination that is a Good Reason termination, the Executive
shall give the Company not less than sixty (60) days’ advance notice in writing.
The Company, in its sole discretion, may elect to waive such sixty (60) day
advance written notice requirement. Any waiver of notice by the Company shall
not constitute an involuntary termination under Section 6, and the termination
shall continue to be considered a voluntary termination. For all purposes under
this Agreement, “Good Reason” shall mean (i) a demotion or reduction in the
Executive’s Base Salary, without his written consent, (ii) the Company’s failure
to pay material compensation when due and payable, (iii) a material reduction in
the Executive’s responsibility or authority (such as due to the appointment of
an executive chairman or similarly functioning person) or a change in reporting
such that the Executive is no longer reporting directly to the Board, it being
understood and agreed, however, that the appointment of an executive chairman as
a result of an agreement with MIH Ventures B.V. shall not under any
circumstances constitute Good Reason so long as such person does not have
responsibilities or authority that diminish those of the Executive (or change
his reporting relationship directly to the Board); (iv) removal of the Executive
from the Company’s Board or failure of the Executive to be re-elected to the
Board, or (v) relocation by more than fifty (50) miles of the Primary Work
Location, provided, that any relocation to which the Executive has consented
shall not give rise to Executive’s ability to terminate his employment for Good
Reason. The Executive must give the Board advance notice in writing of the
Executive’s decision to terminate his employment for Good Reason within ninety
(90) days of the initial occurrence of the condition that is the basis for such
Good Reason resignation in order for the termination to be treated as a Good
Reason termination; provided, further, that Good Reason will only exist if, in
the case of a condition that may be cured, the Company fails to correct the
deficiency within thirty (30) days of receipt of such notice. The thirty (30)
day cure period shall run contemporaneously with the sixty (60) day advance
written notice period referenced above.

  

8.             Death. The Executive’s employment under this Agreement
automatically shall terminate on account of his death during the Employment
Term.

 

9.             Benefits for Termination by the Company Without Cause or
Resignation by the Executive for Good Reason. In the event that during the
Employment Term (i) the Company terminates the Executive’s employment for any
reason other than Cause or Disability or (ii) the Executive terminates his
employment for Good Reason, the Executive shall be entitled to receive his
Accrued Compensation (defined in Section 10) and, subject to the Executive’s
execution and delivery of a Waiver and Release Agreement pursuant to Section 11
and the Executive’s continued compliance with the Restrictive Covenants,
severance and benefits from the Company (the “Severance”) consisting of
(x) continued payment of two times the sum of (A) the Base Salary and (B) target
Annual Cash Incentive for the year in which termination occurs in accordance
with the Company’s normal payroll practices, as in effect on the Termination
Date, for a period of twenty-four (24) months after the Termination Date (the
“Salary Continuation Payments”), (y) a bonus payment equal to the Annual Cash
Incentive for the year in which termination occurs based on actual performance
and prorated to reflect the period of the fiscal year that has lapsed as of the
Termination Date, payable in accordance with Section 3(c) of this Agreement and
(z) vesting of the Executive’s equity awards due under Section 4 (or as granted
thereafter) for the period of twelve (12) months following the date on which
termination occurs. Any payment under this Section 9 shall be subject to
required withholding taxes. The Company’s election not to extend the Employment
Term in accordance with Section 1 shall be deemed a termination by the Company
without Cause and accordingly, Executive shall have the rights to severance and
benefits as set forth in this Section 9.

 

10.           Benefits for All Other Terminations. Subject to Section 4, in the
event of (i) the Executive’s involuntary termination, other than an involuntary
termination by the Company without Cause for which Severance is owed in
accordance with Section 9, (ii) the Executive’s voluntary termination of
employment from the Company other than for Good Reason, or (iii) the Executive’s
automatic termination of employment with the Company on account of his death,
the Executive shall be entitled to payment of compensation accrued through such
date consisting of (i) any unpaid Base Salary owed to the Executive for services
rendered to the Termination Date, (ii) all vested benefits under applicable
written plans and programs maintained by the Company subject to the terms and
conditions of such plans or programs, (iii) reasonable business expenses and
disbursements incurred by the Executive in accordance with the Company’s
applicable written business expense reimbursement policy; and (iv) any accrued
but unpaid vacation payable in connection with a termination of employment of
the Executive under the Company’s applicable vacation policy (collectively,
“Accrued Compensation”).

 

11.           Waiver and Release of Claims. The Executive agrees that, as a
condition to the receipt of the Severance pursuant to Section 9, the Executive
shall be required to (a) execute and deliver a waiver and release agreement,
substantially in the form attached hereto as Exhibit A, (the “Waiver and Release
Agreement”) and (b) comply with the Restrictive Covenants. The Executive shall
execute and deliver the Waiver and Release Agreement within sixty (60) days of
the Termination Date, and the Company shall commence payment of the Salary
Continuation Payments within sixty (60) days following the Termination Date
(with payment in arrears from the Termination Date ) provided, however, that if
such sixty (60)-day period begins in one calendar year and ends in a second
calendar year, then the Salary Continuation Payments shall not commence until
the second of such two calendar years (regardless of whether Executive delivers
the required Waiver and Release Agreement in the first calendar year or in the
second calendar year). If the Waiver and Release Agreement is not executed and
delivered to the Company within such sixty (60)-day period or is otherwise
revoked, the Executive shall forfeit all rights to the Severance pursuant to
Section 9.

 





 



 

12.           Nature of Payments. For the avoidance of doubt, the Executive
acknowledges and agrees that the payments set forth in Sections 9 constitute
liquidated damages for termination of the Executive’s employment during the
Employment Term.

 

13.           Confidentiality; Non-Solicitation; Non-Competition; and
Nondisparagement.

 

(a)           Confidential Information.

 

(i)            The Executive acknowledges that, during the Employment Term the
Executive shall be given access to and become acquainted with sensitive,
proprietary or confidential information relating to the Company and its
affiliates, including without limitation, trade secrets, processes, practices,
pricing information, billing histories, customer requirements, customer lists,
customer contacts, employee lists, salary information, personnel matters,
financial data, operating results, plans, contractual relationships, projections
for new business opportunities, new or developing business for the Company,
technological innovations in any stage of development, the Company’s financial
data, long range or short range plans, any confidential or proprietary
information of others licensed to the Company, and all other data and
information of a competition-sensitive nature (collectively, “Confidential
Information”). The Executive agrees that during the Employment Term or at any
time thereafter, the Executive shall not, directly or indirectly, communicate,
disclose, or divulge to any Person, or use for the Executive’s benefit or the
benefit of any Person, in any manner, any Confidential Information or any other
information concerning the conduct and details of the businesses of the Company
and its affiliates, except as required in the course of the Executive’s
employment with the Company or as otherwise may be required by applicable law.

 

(ii)            The Executive acknowledges that the Confidential Information of
the Company is a valuable, confidential, special, and unique asset of the
Company and its affiliates, expensive to produce and maintain, and essential for
the profitable operation of their respective businesses.

 

(iii)            All documents relating to the businesses of the Company and its
affiliates including, without limitation, documents, including electronic
records, whether prepared by the Executive or otherwise coming into the
Executive’s possession, are the exclusive property of the Company and its
applicable affiliates and must not be removed from the premises of the Company,
except as required in the course of the Executive’s employment with the Company.
The Executive shall return all such documents and electronic records (including
any copies thereof) to the Company upon the Termination Date or upon the earlier
request of the Company or the Board.

 

This Agreement does not limit the Executive’s ability to communicate with any
governmental agency, file a charge or complaint with the Securities and Exchange
Commission or otherwise participate in any investigation or proceeding that may
be conducted by any governmental agencies, including by providing documents or
other information, without notice to the Company. The Company acknowledges and
agrees that pursuant to 18 USC § 1833(b), the Executive may not be held liable
under any criminal or civil federal or state trade secret law for disclosure of
a trade secret: (i) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  The Company additionally acknowledges and agrees that if Executive is
suing an employer for retaliation based on the reporting of a suspected
violation of law, then he may disclose a trade secret to his attorney and use
the trade secret information in the court proceeding, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.

 





 



 

(b)           Non-Solicitation. During the Employment Term and for a period of
twelve (12) months following the Termination Date, the Executive shall not,
except with the Company’s express prior written consent, for the benefit of any
entity or Person (including the Executive) (i) solicit, induce, or encourage any
employee of the Company, or any of its affiliates, to leave the employment of
the Company or its affiliates, (ii) solicit, induce, or encourage any customer,
client, or independent contractor of the Company, or any of its affiliates, to
cease or reduce its business with or services rendered to the Company or its
affiliates or (iii) hire (on behalf of the Executive or any other person) any
employee or independent contractor who has left the employment or other service
of the Company or its affiliates within one (1) year of the termination of such
employee’s employment, or independent contractor’s engagement, with the Company
or its affiliates, provided, however, that nothing in this Section 13(b) shall
prohibit Executive from being involved with general solicitations for employment
or in hiring anyone who responds to such solicitations.

 

(c)           Non-Competition.

 

(i)            During the Employment Term, the Executive shall not, directly or
indirectly be employed, engaged, concerned or interested in any other business
or undertaking (except a Permitted Investment (as defined below), or any
activity disclosed to the Company so long as such activities do not materially
interfere with the Executive’s duties to the Company or any of its
subsidiaries), other than as authorized under Section 2(b) above or as approved
by the Board prior to the date of this Agreement or from time to time thereafter
(such approval, in the case of charitable, pro bono or educational activities,
not to be unreasonably withheld); or

 

(ii)            During the Employment Term and for a period of twelve (12)
months following the Termination Date, the Executive shall not, directly or
indirectly engage in any activity (except as reasonably associated with a
Permitted Investment) which the Board reasonably considers may be, or become,
materially harmful to and competitive with the business of the Company or any of
its subsidiaries or which might reasonably be considered to materially interfere
with the performance of the Executive’s duties under this Agreement; provided
that, subject to Executive’s advance notification of such activity to the Board,
it shall not constitute a competitive activity for Executive, following the end
of the Employment Term, to serve as a member of a board of directors or as an
advisor or employee for any company whose revenues from business that competes
with that of the Company (as being conducted immediately before the end of the
Employment Term) do not exceed 10% of its revenues, or whose competitive
business represents less than 10% of the revenues of the Company.

 

“Permitted Investment” means an investment: (a) comprising not more than 3% of
the shares or other capital of a company (whether listed or not); provided, that
the relevant company in which the investment is made either (A) does not carry
on a business which competes with the Company or any of its subsidiaries or
(B) does compete with the Company or any of its subsidiaries, but the investment
is a passive investment in shares or other securities of the relevant company
which are listed on a securities exchange; or (b) which is approved or consented
to by the Board.

 





 



 

(d)            Non-Disparagement. During the Employment Term and for a period of
five (5) years following the Termination Date, the Executive shall not publicly
disparage the Company, its affiliates, or their respective officers or
directors. Notwithstanding the foregoing, nothing in this Agreement shall
preclude the Executive or the Executive’s successor from making truthful
statements that are required by applicable law, regulation, or legal process.
Likewise, during the Employment Term and for a period of five (5) years
following the Termination Date, members of the Board and members of the board of
any subsidiary, and the respective officers of the Company and any affiliate,
shall not publicly disparage the Executive. Notwithstanding the foregoing,
nothing in this Agreement shall preclude members of the Board and members of the
board of any subsidiaries, and the respective officers of the Company and any
subsidiary, from making truthful statements that are required by applicable law,
regulation, or legal process.

 

14.           Cooperation with Regard to Litigation. The Executive agrees to
cooperate with the Company, during the Employment Term and after the Termination
Date, by making the Executive available to testify on behalf of the Company or
any affiliate of the Company, in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company, or any
affiliate of the Company, in any such action, suit, or proceeding, by providing
information and meeting and consulting with the Board or its representatives or
counsel, or representatives or counsel to the Company or any affiliate of the
Company, as may be reasonably requested and after taking into account the
Executive’s post-termination responsibilities and obligations. The Company
agrees to reimburse the Executive, on an after-tax basis, for all reasonable
expenses, including legal fees, actually incurred in connection with the
Executive’s provision of testimony or assistance; provided that, Executive shall
be permitted to redact invoices for legal services incurred to preserve
attorney-client privilege.

 

15.           Section 280G of the Code.

 

(a)            If there is a change of ownership or effective control or change
in the ownership of a substantial portion of the assets of the Company (within
the meaning of Section 280G of the Code) (a “Change in Control”) and any payment
or benefit (including payments and benefits pursuant to this Agreement) that the
Executive would receive from the Company or otherwise (“Transaction Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amounts of the Transaction Payment are paid to the
Executive, which of the following two alternative forms of payment would result
in the Executive’s receipt, on an after-tax basis, of the greater amount of the
Transaction Payment notwithstanding that all or some portion of the Transaction
Payment may be subject to the Excise Tax: (A) payment in full of the entire
amount of the Transaction Payment (a “Full Payment”), or (B) payment of only a
part of the Transaction Payment so that the Executive receives the largest
payment possible without the imposition of the Excise Tax (a “Reduced Payment”),
and the Executive shall be entitled to payment of whichever amount shall result
in a greater after-tax amount for the Executive. For purposes of determining
whether to make a Full Payment or a Reduced Payment, the Company shall cause to
be taken into account all applicable federal, state and local income and
employment taxes and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes). If a Reduced
Payment is made, the reduction in payments and/or benefits shall occur in the
following order: (1) first, reduction of cash payments, in reverse order of
scheduled payment date (or if necessary, to zero), (2) then, reduction of
non-cash and non-equity benefits provided to the Executive, on a pro rata basis
(or if necessary, to zero) and (3) then, cancellation of the acceleration of
vesting of equity award compensation in the reverse order of the date of grant
of the Executive’s equity awards.

 





 



 

(b)            Unless the Executive and the Company otherwise agree in writing,
any determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Accountants shall provide detailed supporting calculations to the
Company and the Executive as requested by the Company or the Executive. The
Executive and the Company shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section as well as any costs incurred by the Executive with
the Accountants for tax planning under Sections 280G and 4999 of the Code.

 

(c)            Notwithstanding the foregoing, in the event that no stock of the
Company or its Affiliates is readily tradable on an established securities
market or otherwise (within the meaning of Section 280G of the Code) at the time
of the Change in Control, the Company shall submit to a vote of shareholders for
approval the portion of the Transaction Payments that equals or exceeds three
times Executive’s “base amount” (within the meaning of Section 280G of the Code)
(the “Excess Parachute Payments”) in accordance with Treas. Reg. §1.280G-1, and
Executive shall cooperate with such vote of shareholders, provided that the
Executive may execute, but shall not be required to execute, any documentation
subjecting Executive’s entitlement to all Excess Parachute Payments to such
shareholder vote.

 

16.           Section 409A Savings Provisions.

 

(a)            Section 409A Exemption. It is intended that the payments and
benefits provided under this Agreement shall be exempt from the application of
the requirements of Section 409A of the Code and the regulations and other
guidance issued thereunder (collectively, “Section 409A”). Specifically, any
taxable benefits or payments provided under this Agreement are intended to be
separate payments that qualify for the “short term deferral” exception to
Section 409A to the maximum extent possible, and to the extent they do not so
qualify, are intended to qualify for the separation pay exceptions to
Section 409A and to be paid in accordance with Section 409A (if applicable), to
the maximum extent possible.

 

(b)            Separation from Service. The Executive shall be deemed to have a
termination of employment for purposes of determining the timing of any payments
or benefits hereunder that are classified as deferred compensation only upon a
“separation from service” within the meaning of Section 409A.

 





 

 

(c)            Specified Employee Provisions. Notwithstanding any other
provision of this Agreement to the contrary, if at the time of the Executive’s
separation from service, (i) the Executive is a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time), and (ii) the Company makes a good faith
determination that an amount payable on account of such separation from service
to the Executive constitutes deferred compensation (within the meaning of
Section 409A), the payment of which is required to be delayed pursuant to the
six (6)-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A (the “Delay Period”), then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay it
in a lump sum on the first business day after such Delay Period (or upon the
Executive’s death, if earlier), together with interest for the Delay Period,
compounded annually, equal to the prime rate (as published in the Wall Street
Journal) in effect as of the dates the payments should otherwise have been
provided. To the extent that any benefits to be provided during the Delay Period
are considered deferred compensation under Section 409A provided on account of a
separation from service, and such benefits are not otherwise exempt from
Section 409A, the Executive shall pay the cost of such benefit during the Delay
Period, and the Company shall reimburse the Executive, to the extent that such
costs would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to the
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.



 

(d)            Expense Reimbursements. (i) Any amount that the Executive is
entitled to be reimbursed under this Agreement shall be reimbursed to the
Executive as promptly as practical and in any event not later than the last day
of the calendar year after the calendar year in which the expenses are incurred;
(ii) any right to reimbursement or in kind benefits shall not be subject to
liquidation or exchange for another benefit; and (iii) the amount of the
expenses eligible for reimbursement during any taxable year shall not affect the
amount of expenses eligible for reimbursement in any other taxable year.

 

17.           Miscellaneous Provisions.

 

(a)            Delivery of Notice. Notices and all other communications
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or when mailed by certified mail,
return receipt requested and postage prepaid. In the case of the Executive,
mailed notices shall be addressed to him at the home address which he most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary. For all purposes under this
Agreement, the employment relationship shall terminate on the date properly
specified in the notice of termination, and any waiver of such notice shall be
valid only if it is made in writing and expressly refers to the applicable
notice requirement described in Section 6 or 7, as applicable.

 

(b)            Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Executive and by the Company with the approval of the
Board. No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.

 

(c)            Assignment and Successors. The Executive shall not assign any
right or delegate any obligation hereunder without the Company’s written
consent, and any purported assignment or delegation by the Executive without the
Company’s written consent shall be void. This Agreement may be assigned by the
Company to a solvent Person which is an affiliate having (or a successor in
interest to) substantially all of the business operations and assets of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
Person. “Person” means any individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 





 



 

(d)            Whole Agreement. Effective as of the Signing Date, this Agreement
supersedes any prior agreement between the Executive and the Company (including
any verbal agreements and the previously negotiated term sheet relating to the
terms of this Agreement).

 

(e)            Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware, other than any conflicts or choice of law rules or principles thereof.

 

(f)            Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

(g)            Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration
conducted in the city in which the Primary Work Location is located, by three
(3) arbitrators. The Executive and the Company shall each select one
(1) arbitrator and those two (2) designated arbitrators shall select a third
(3rd) arbitrator. The arbitration shall not be administered by the American
Arbitration Association; however, the arbitration shall be conducted by the
three (3) selected arbitrators using the procedural rules of the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association in effect at the time of submission to arbitration. Judgment may be
entered on the arbitrators’ award in any court having jurisdiction. For purposes
of entering any judgment upon an award rendered by the arbitrators, the Company
and the Executive hereby consent to the jurisdiction of any or all of the
following courts: (i) the United States District Court in or nearest to the city
in which either the Primary Work Location is situated or the Company’s
headquarters are located, or (ii) any other court having jurisdiction. The
Company and the Executive further agree that any service of process or notice
requirements in any such proceeding shall be satisfied if the rules of such
court relating thereto have been substantially satisfied. The Company and the
Executive hereby waive, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to such jurisdiction and any
defense of inconvenient forum. The Company and the Executive hereby agree that a
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party shall bear its or the Executive’s costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 17(g).
Notwithstanding any provision in this Section 17(g), the Executive shall be paid
compensation due and owing under this Agreement during the pendency of any
dispute or controversy arising under or in connection with this Agreement. Any
dispute or claim in law or equity, whether based on contract or tort or
otherwise, relating to or arising out of the employment of the Executive by the
Company, other than a claim based on a statute providing an exclusive means of
enforcement, shall be settled exclusively by final arbitration in accordance
with the labor arbitration rules of the American Arbitration Association in
effect at the time the arbitration is initiated. Any claim or dispute subject to
arbitration shall be deemed waived, and forever barred, if not presented for
arbitration within six (6) months of the date when the claim or dispute arose.

 





 



 

(h)            WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL FOR ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT.

 

(i)            No Conflicts. The Executive represents, warrants and covenants
that (a) the Executive has read and understands this Agreement, is fully aware
of its legal effect, has not acted in reliance upon any representations or
promises made by the Company other than those contained in writing herein, and
has entered into this Agreement freely based on his own judgment, (b) the
Executive has the full right, authority and capacity to enter into this
Agreement and to perform the Executive’s obligations hereunder, (c) the
Executive is not bound by any agreement that conflicts with or prevents or
restricts the full performance of the Executive’s duties and obligations to the
Company hereunder during or after the Employment Term and (d) the execution and
delivery of this Agreement shall not result in any breach or violation of, or a
default under, any existing obligation, commitment or agreement to which the
Executive is subject.

 

(j)            Attorney’s and Advisory Fees. The Company shall reimburse
Executive (or pay directly) for attorney’s fees and advisory fees incurred by
the Executive in connection with the negotiation and execution of this Agreement
and related term sheet that was negotiated prior to entry into this Agreement;
provided that, the aggregate reimbursement in respect of the foregoing shall not
exceed $25,000. The same reimbursement terms shall apply to any future renewals,
extensions, or modifications to this Agreement that are initiated by the
Company.

 

(k)            Indemnification.  The Company hereby agrees to indemnify the
Executive and hold the Executive harmless to the maximum extent provided or
allowable under the Company’s organizational documents against and in respect of
any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including reasonable attorney’s fees), losses, and damages resulting
from the Executive’s good faith performance (i) of the Executive’s duties and
obligations with the Company during the Employment Term, and (ii) of the
Executive’s services before the Employment Term relating to the Merger Agreement
or the Closing.

 

(l)            Trust Account Waiver. Notwithstanding anything to the contrary
set forth herein, Executive acknowledges that the Company has established a
trust account containing the proceeds from certain private placements
(collectively, with interest accrued from time to time thereon, the “Trust
Account”). Executive agrees that (i) he has no right, title, interest or claim
of any kind in or to any monies held in the Trust Account, and (ii) he shall
have no right of set-off or any right, title, interest or claim of any kind
(“Claim”) to, or to any monies in, the Trust Account, in each case in connection
with this Agreement, and hereby irrevocably waives any Claim to, or to any
monies in, the Trust Account that he may have in connection with this Agreement;
provided, however, that nothing in this Section 17(l) shall be deemed to limit
Executive’s right, title, interest or claim to the Trust Account by virtue of
Executive’s record or beneficial ownership of securities of the Company acquired
by any means other than pursuant to this Agreement, including, but not limited
to, any redemption right with respect to any such securities of the Company. In
the event Executive has any Claim against the Company under this Agreement,
Executive shall pursue such Claim solely against the Company and its assets
outside the Trust Account and not against the property or any monies in the
Trust Account. Executive agrees and acknowledges that such waiver is material to
this Agreement and has been specifically relied upon by the Company to induce
the Company to enter into this Agreement and Executive further intends and
understands such waiver to be valid, binding and enforceable under applicable
law. In the event Executive, in connection with this Agreement, commences any
action or proceeding which seeks, in whole or in part, relief against the funds
held in the Trust Account or distributions therefrom or any of the Company’s
stockholders, whether in the form of monetary damages or injunctive relief,
Executive shall be obligated to pay to the Company all of its legal fees and
costs in connection with any such action in the event that the Executive
prevails in such action or proceeding.

 





 





 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

  EXECUTIVE:           /s/ Jeffrey R. Tarr   Jeffrey R. Tarr              
Churchill Capital Corp II               By: /s/ Michael Klein   Name: Michael
Klein   Title: Authorized Signatory    

 





 





 

EXHIBIT A 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and General Release Agreement (the “Agreement”) is being entered
into between Jeffrey R. Tarr (“Executive”) and Churchill Capital Corp II, a
Delaware corporation (the “Company”), in connection with the termination of
Executive’s employment with the Company as of [Month, Day], [Year] (the
“Termination Date”), in consideration of the severance (the “Severance”)
provided to Executive pursuant to and in accordance with the Executive
Employment Agreement, dated October 13, 2020, by and between Executive and the
Company (the “Employment Agreement”). Executive and the Company are referred to
collectively as the “Parties.”

 

1.            General Release. Except for any rights granted under this
Agreement, Executive, for himself, and for his heirs, assigns, executors and
administrators, hereby releases, remises and forever discharges the Company, its
parents, subsidiaries, joint ventures, affiliates, divisions, predecessors,
successors, assigns, and each of their respective directors, officers, partners,
attorneys, shareholders, administrators, employees, agents, representatives,
employment benefit plans, plan administrators, fiduciaries, trustees, insurers
and re-insurers, and all of their predecessors, successors and assigns
(collectively, the “Releasees”) of and from all claims, causes of action,
covenants, contracts, agreements, promises, damages, disputes, demands, and all
other manner of actions whatsoever, in law or in equity, that Executive ever
had, may have had, now has, or that Executive’s heirs, assigns, executors or
administrators hereinafter can, shall or may have, whether known or unknown,
asserted or unasserted, suspected or unsuspected, as a result of or related to
Executive’s employment with the Company, the termination of that employment, or
any act or omission which has occurred at any time up to and including the date
of the execution of this Release (the “Released Claims”).

 

(a)            Released Claims. The Released Claims released include, but are
not limited to, any claims for monetary damages; any claims related to
Executive’s employment with the Company or the termination thereof; any claims
to severance or similar benefits (except as provided below in Section 1.c.); any
claims to expenses, attorneys’ fees or other indemnities; any claims to options
or other interests in or securities of the Company; any claims based on any
actions or failures to act that occurred on or before the date of this
Agreement; and any claims for other personal remedies or damages sought in any
legal proceeding or charge filed with any court or federal, state or local
agency either by Executive or by any person claiming to act on Executive’s
behalf or in Executive’s interest. Executive understands that the Released
Claims may have arisen under different local, state and federal statutes,
regulations, or common law doctrines. Executive hereby specifically, but without
limitation, agrees to release all Releasees from any and all claims under each
of the following laws:

 

(i)            Antidiscrimination laws, such as Title VII of the Civil Rights
Act of 1964, as amended, and Executive Order 11246 (which prohibit
discrimination based on race, color, national origin, religion, or sex);
Section 1981 of the Civil Rights Act of 1866 (which prohibits discrimination
based on race or color); the Americans with Disabilities Act and Sections 503
and 504 of the Rehabilitation Act of 1973 (which prohibit discrimination based
upon disability); the Age Discrimination in Employment Act, as amended, 29
U.S.C. Section 621 et seq. (which prohibits discrimination on the basis of age);
the Equal Pay Act (which prohibits paying men and women unequal pay for equal
work); or any other local, state or federal statute, regulation, common law or
decision concerning discrimination, harassment, or retaliation on these or any
other grounds or otherwise governing the employment relationship.

 





 



 

(ii)            Other employment laws, such as the federal Worker Adjustment and
Retraining Notification Act of 1988 (known as WARN, which requires advance
notice of certain workforce reductions); the Employee Retirement Income Security
Act of 1974 (which, among other things, protects employee benefits); the Fair
Labor Standards Act of 1938 (which regulates wage and hour matters); the Family
and Medical Leave Act of 1993 (which requires employers to provide leaves of
absence under certain circumstances); and any other federal, state, or local
statute, regulation, common law or decision relating to employment, reemployment
rights, leaves of absence or any other aspect of employment.

 

(iii)            Other laws of general application, such as federal, state, or
local laws enforcing express or implied employment agreements or other contracts
or covenants, or addressing breaches of such agreements, contracts or covenants;
federal, state or local laws providing relief for alleged wrongful discharge or
termination, physical or personal injury, emotional distress, fraud, intentional
or negligent misrepresentation, defamation, invasion of privacy, violation of
public policy or similar claims; common law claims under any tort, contract or
other theory now or hereafter recognized, and any other federal, state, or local
statute, regulation, common law doctrine, or decision regulating or regarding
employment.

 

(b)           Participation in Agency Proceedings. Nothing in this Agreement
shall prevent Executive from filing a charge (including a challenge to the
validity of this Agreement) with the Equal Employment Opportunity Commission
(the “EEOC”), the National Labor Relations Board (the “NLRB”), or other similar
federal, state or local agency, or from participating in any investigation or
proceeding conducted by the EEOC, the NLRB or similar federal, state or local
agencies. However, by entering into this Agreement, Executive understands and
agrees that Executive is waiving any and all rights to recover any monetary
relief or other personal relief as a result of any such EEOC, NLRB or similar
federal, state or local agency proceeding, including any subsequent legal
action. Notwithstanding the foregoing, nothing in this Agreement prohibits or
restricts Executive (or Executive’s attorney) from filing a charge or complaint
with the Securities and Exchange Commission (the “SEC”), the Financial Industry
Regulatory Authority (“FINRA”), or any other securities regulatory agency or
authority. Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any securities regulatory agency or
authority or otherwise participate in any investigation or proceeding that may
be conducted by any securities regulatory agency or authority without notice to
the Company. This Agreement does not limit Executive’s right to receive an award
for information provided to the SEC staff or any other securities regulatory
agency or authority.

 

(c)           Claims Not Released. The Released Claims do not include claims by
Executive for: (1) payment of the Severance or reimbursements due under the
Employment Agreement; (2) previously vested benefits under any the
Company-sponsored benefits plan, including without limitation the equity awards
granted pursuant to Section 4 of the Employment Agreement; (3) indemnification
and advancement of expenses under the Company’s certificate of incorporation or
bylaws, and (4) any rights that cannot by law be released by private agreement.

 

(d)           No Existing Claims or Assignment of Claims. Executive represents
and warrants that he has not previously filed or joined in any claims that are
released in this Agreement and that he has not given or sold any portion of any
claims released herein to anyone else, and that he will indemnify and hold
harmless the Company and the Releasees from all liabilities, claims, demands,
costs, expenses and/or attorneys’ fees incurred as a result of any such prior
assignment or transfer.

 





 



 

(e)           Defend Trade Secrets Act. The Company acknowledges and agrees that
pursuant to 18 USC § 1833(b), the Executive may not be held liable under any
criminal or civil federal or state trade secret law for disclosure of a trade
secret: (i) made in confidence to a government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  The Company additionally acknowledges and agrees that if Executive is
suing an employer for retaliation based on the reporting of a suspected
violation of law, then he may disclose a trade secret to his attorney and use
the trade secret information in the court proceeding, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.

 

(f)           Acknowledgement of Legal Effect of Release. BY SIGNING THIS
AGREEMENT, EXECUTIVE UNDERSTANDS THAT HE IS WAIVING ALL RIGHTS HE MAY HAVE HAD
TO PURSUE OR BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST THE COMPANY OR THE
RELEASEES, INCLUDING, BUT NOT LIMITED TO, CLAIMS THAT IN ANY WAY ARISE FROM OR
RELATE TO EXECUTIVE’S EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, FOR ALL
OF TIME UP TO AND INCLUDING THE DATE OF THE EXECUTION OF THIS AGREEMENT.
EXECUTIVE FURTHER UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE IS
PROMISING NOT TO PURSUE OR BRING ANY SUCH LAWSUIT OR LEGAL CLAIM SEEKING
MONETARY OR OTHER RELIEF.

 

2.            General Provisions. This Agreement contains the entire
understanding and agreement between the Parties relating to the subject matter
of this Agreement, and supersedes any and all prior agreements or understandings
between the Parties pertaining to the subject matter hereof. This Agreement may
not be altered or amended except by an instrument in writing signed by both
Parties. Executive has not relied upon any representation or statement outside
this Agreement with regard to the subject matter, basis or effect of this
Agreement. This Agreement will be governed by, and construed in accordance with,
the laws of the State of Delaware, excluding the choice of law rules thereof,
and shall be subject to the arbitration provisions under the Employment
Agreement. This Agreement will be binding upon and inure to the benefit of the
Parties and their respective representatives, successors and permitted assigns.
If any one or more of the provisions of this Agreement, or any part thereof,
will be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this Agreement will not in any way be
affected or impaired thereby.

 

3.            No Admission; Attorneys Fees. Executive agrees that nothing
contained in this Agreement will constitute or be treated as an admission of
liability or wrongdoing by either Executive or the Company. In any action to
enforce the terms of this Agreement, the prevailing Party will be entitled to
recover its costs and expenses, including reasonable attorneys’ fees.

 

4.            ADEA Acknowledgement/Time Periods. With respect to the General
Release in Section 1 of this Agreement, Executive agrees and understands that by
signing this Agreement, Executive is specifically releasing all claims under the
Age Discrimination in Employment Act, as amended, 29 U.S.C. Section 621 et seq. 
Executive acknowledges that he has carefully read and understands this Agreement
in its entirety and executes it voluntarily and without coercion.

 





 



 

(a)            Consideration Period. Executive is hereby advised to consult with
a competent, independent attorney of Executive’s choice, at Executive’s expense,
regarding the legal effect of this Agreement before signing it. Executive shall
have [twenty-one (21)] / [forty-five (45)] days from receipt of this Agreement
to consider whether to execute it, but Executive may voluntarily choose to
execute this Agreement before the end of the [twenty-one (21)] / [forty-five
(45)] day period.

 

(b)            Revocation Period. Executive understands that Executive has seven
(7) days following his execution of this Agreement to revoke it in writing, and
that this Agreement is not effective or enforceable until after this seven
(7) day period has expired without revocation. If Executive wishes to revoke
this Agreement after signing it, Executive must provide written notice of
Executive’s decision to revoke the Agreement to the Company, Attention: _______,
_______ by no later than 12:01 a.m. on the eighth (8th) calendar day after the
date by which Executive has signed this Agreement (the “Revocation Deadline”).

 

5.            Execution. Executive understands and agrees that this Agreement
shall be null and void and have no legal or binding effect whatsoever if:
(1) Executive signs but then timely revokes the Agreement before the Revocation
Deadline or (2) the Agreement is not signed by Executive on or before the
[twenty-first (21st)] / [forty-fifth (45th)] day after Executive receives it.

 

[SIGNATURE PAGE FOLLOW]

 





 





 

BY SIGNING BELOW, EXECUTIVE REPRESENTS AND WARRANTS THAT EXECUTIVE HAS FULL
LEGAL CAPACITY TO ENTER INTO THIS AGREEMENT, EXECUTIVE HAS CAREFULLY READ AND
UNDERSTANDS THIS AGREEMENT IN ITS ENTIRETY, HAS HAD A FULL OPPORTUNITY TO REVIEW
THIS AGREEMENT WITH AN ATTORNEY OF EXECUTIVE’S CHOOSING, AND HAS EXECUTED THIS
AGREEMENT VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.

 

IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, has agreed to
the terms and conditions of this Agreement as of the date set forth below.

 

  EXECUTIVE:               Jeffrey R. Tarr       Date: _________________,
2020___

 

ELECTION TO EXECUTE PRIOR TO EXPIRATION
OF THE [TWENTY-ONE (21)] / [FORTY-FIVE (45)]-DAY CONSIDERATION PERIOD

 

I, Jeffrey R. Tarr, understand that I have [twenty-one (21)] / [forty-five (45)]
days within which to consider and execute the attached Waiver and General
Release Agreement. However, after having an opportunity to consult counsel, I
have freely and voluntarily elected to execute the Waiver and General Release
Agreement before such [twenty-one (21)] / [forty-five (45)]-day period has
expired.

 

      Date   Signature

 





 

 